Judgment of the Supreme Court, Dutchess County, dated March 20, 1967 (upon a decision dated February 6,1967), affirmed, without costs (People ex rel. Diaz v. Follette, 29 A D 2d 771; People ex rel. Shults v. Follette, 29 A D 2d 658; People ex rel. Marshall v. Cyrta, 29 A D 2d 542; People ex rel. Duncan v. Follette, 28 A D 2d 1009; People ex rel. Fields v; Follette, 28 A D 2d 1091; *893People ex rel. Lynch v. Deegan, 29 A D 2d 693). Christ, Acting P. J., Brennan, Rabin, Benjamin and Martuscello, JJ., concur.